IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             :   No. 501 MAL 2015
                                          :
                  Respondent              :
                                          :   Petition for Allowance of Appeal from
                                          :   the Unpublished Memorandum and
            v.                            :   Order of the Superior Court at No. 1090
                                          :   MDA 2014 entered on June 2, 2015,
                                          :   affirming the Judgment of Sentence of
CLARENCE TYRONE TAYLOR,                   :   the Lancaster County Court of Common
                                          :   Pleas at No. CP-36-CR-0000785-2013
                  Petitioner              :   entered on May 29, 2014


                                     ORDER



PER CURIAM                                             DECIDED: October 20, 2016

      AND NOW, this 20th day of October, 2016, the Petition for Allowance of Appeal

is GRANTED, the order of the Superior Court is VACATED, and the matter is

REMANDED for proceedings consistent with Commonwealth v. Lutz-Morrison, ___

A.3d ___, 2016 WL 4273555 (Pa. Aug. 15, 2016).